Citation Nr: 0433650	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  99-02 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for residuals of 
hemorrhoids, to include a hemorrhoidectomy.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Esquire




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 until May 1962.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from August 1973, February 1996 and December 2002 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.

It is noted that the veteran's claims of entitlement to 
service connection for a low back injury and for hemorrhoids 
were first denied by the RO in an August 1973 rating 
decision.  Later that month, the veteran submitted a 
statement that can be fairly construed as a notice of 
disagreement on those claims.  A statement of the case was 
not issued.  Subsequently, the RO treated those issues as 
requests to reopen the claims, requiring the production of 
new and material evidence before considering the issue of 
service connection on the merits.  However, because a 
statement of the case was never issued in response to the 
veteran's August 1973 notice of disagreement, the Board finds 
that the issues are more appropriately characterized as set 
forth under the ISSUES section of the title page of this 
decision.  Furthermore, it is noted that the veteran was 
ultimately furnished with a statement of the case in March 
2004.  He perfected his back and hemorrhoid appeals with the 
submission of a Form VA 9 later in March 2004.  

The February 1996 rating decision denied service connection 
for PTSD.  The Board construes a statement from the veteran 
received in April 1996 as a timely notice of disagreement 
with that determination.  In this regard, the Board notes 
that the RO treated that statement, and subsequent statements 
in support of the claim, as requests to reopen the claim with 
further denials in February, May, August and November 1997, 
and again in September 1998.  A statement of the case was 
issued in October 1998, and a statement from the veteran 
received in November 1998 constituted a timely substantive 
appeal on the matter.  

The Board acknowledges that the RO sent the veteran a letter 
in April 2002 indicating that the September 1998 RO denial of 
the claim for service connection for PTSD was to be 
reconsidered under § 7(b) of the VCAA since the denial was 
based on the defunct concept of well-groundedness.  However, 
as noted above, the veteran had already perfected an appeal 
of the February 1996 RO denial of the claim for service 
connection for PTSD.  

The December 2002 rating decision found new and material 
evidence had been received to reopen a claim for service 
connection for tinnitus, and denied the reopened claim.  
However, despite the RO's reopening of the claim, the Board 
is required to consider, in the first instance, whether new 
and material evidence has been received to reopen the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obliged to determine in 
the first instance whether there is new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, this decision 
addresses initially the claim to reopen.  As such, the 
tinnitus issue before the Board has been framed as on the 
title page of this decision. 

The issues of entitlement to service connection for residuals 
of hemorrhoids, to include a hemorrhoidectomy, and 
entitlement to service connection for a low back disability, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1996 rating decision denied service 
connection for tinnitus.

2.  Additional evidence received since the April 1996 rating 
decision includes service personnel records and service 
medical records not previously submitted to agency 
decisionmakers.

3.  The competent evidence demonstrates a current diagnosis 
of PTSD based on a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  Additional evidence received subsequent to the April 1996 
rating decision is new and material, and the claim for 
service connection for tinnitus is reopened. 38 U.S.C.A. §§ 
5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
4.125 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  In view of the Board's favorable disposition of the 
matters adjudicated herein, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).



Service connection-PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Finality-New and Material Evidence to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

Where new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)

1.  New and material evidence to reopen a claim for service 
connection for tinnitus.

Procedural background

In this case, in an April 1996 rating decision, the RO denied 
service connection for tinnitus.  Notice of the 
determination, and his appellate rights, were provided by a 
letter dated that same month.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  In August 2002, the veteran requested that 
the claim for service connection for tinnitus be reopened.

Factual background

The evidence of record at the time of the April 1996 RO 
denial included service medical records which are negative 
for any complaints or findings of tinnitus.  The veteran was 
examined in service for diving duty.

Private and VA post service clinical reports of record at the 
time of the April 1996 RO denial dated from 1972 to 1996.  
These records reflect an initial finding of ringing in the 
ears in a July 1972 report of private medical examination.  
It was noted the veteran had been involved in a motorcycle 
accident in 1968 during his employment as a highway 
patrolman.  On a VA psychiatric examination in February 1996, 
the veteran reported a medical history of tinnitus.

The evidence added to the record since the April 1996 RO 
denial includes additional service medical records, and 
military personnel records, and private and VA medical 
reports dated from May 1996 to June 2004.  The additional 
service medical records and military personnel records are 
negative for any complaints or findings of tinnitus.  On VA 
audiologic examination in May 2001, constant bilateral 
tinnitus was noted.  The veteran denied any history of middle 
ear disease.  It was noted that he had been a deep-sea diver 
in service, and a highway patrolman around a great deal of 
gunfire subsequent to service.  

The veteran provided testimony at a personal hearing before 
the undersigned in June 2004.  He elaborated on his 
contentions.

Analysis

As noted above, applicable law provides that when additional 
evidence received subsequent to the prior denial consists of 
supplemental service records, the claim will be reconsidered.  
38 C.F.R. § 3.156(c).  In this case, additional evidence 
submitted subsequent to the April 1996 RO denial consists of 
service personnel records and service medical records not 
previously considered.  Hence, new and material evidence has 
been received to reopen the claim for service connection for 
tinnitus.  To this extent, the appeal is granted.

Having reopened the claim, the Board must now determine 
whether the reopened claim may be granted.  As the RO 
adjudicated the reopened claim de novo in December 2002, the 
veteran is not prejudiced by the Board's consideration at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The service medical records and service military records are 
negative for any complaints or findings of tinnitus.  Indeed, 
tinnitus was initially demonstrated years after service, in 
1972.  Although the evidence establishes the veteran was a 
deep-sea diver in service, there is no objective evidence of 
record which relates his current tinnitus to service, 
including his deep-sea diving duty.  As a lay person, the 
veteran is not competent to offer such an opinion.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As the preponderance of the evidence is 
against the reopened claim, entitlement to service connection 
for tinnitus is denied. 



2.  Service connection for PTSD

Factual background

The veteran's service medical records show no psychiatric 
condition at the time of his enlistment examination in May 
1958 (incorrectly dated in the service records as May 1968).  
Further, there is no in-service treatment for psychiatric 
symptoms.  No psychiatric abnormality was noted on separation 
examination in April 1962.

While in service, the veteran was stationed upon the U. S. S. 
Morton.  Deck logs of that ship reveal that there was a fire 
onboard in December 1961.  The records indicated that J. L. 
H. was killed in that incident.  Additionally, the file 
contains a Naval publication showing a picture of an 
individual in the ocean on water skis.  The veteran's name is 
listed in the caption of the picture.  

Following service, the claims file shows evidence of 
extensive psychiatric treatment.  His first diagnosis, 
rendered upon VA examination in May 1996, was of major 
depression with borderline psychotic features.

In August 1986, the veteran was diagnosed with PTSD by L. L. 
B., M.D.  An October 1996 letter written by L. B. V., III, 
M.S., and R. T. M., Ed. D., further reflect diagnoses of 
PTSD, chronic, delayed onset, severe.  Those reports did not 
however, describe or discuss the veteran's in-service 
stressors.

A January 1997 VA examination also contained a diagnosis of 
PTSD, linked to the veteran's in-service stressors.  Among 
the stressors described by the veteran was an incident in 
which his commanding officer forced him to water ski behind a 
destroyer.  The veteran indicated that his rope broke, and 
that he had to wait in the water while the ship circled back 
to retrieve him.  

In a January 1997 letter, the Associate Chief Consultant for 
Psychiatry and Coordinator of the PTSD programs of the 
Veterans Health Administration (VHA) in Washington, DC, 
stated that the veteran appeared to meet the DSM-IV criteria 
for a diagnosis of PTSD.  Again, the stressor of falling off 
water skis was mentioned.  It was noted that, according to 
the veteran, the waters were shark infested.  The Associate 
Chief stated that such experience qualified as a valid 
stressor, being an event in which there was the threat of 
death or serious injury.  

In a May 1997 letter, L. B. V. III, M.S. noted his strong 
belief that the veteran had PTSD as a result of in-service 
stressful events.  That caregiver noted that he had seen the 
picture showing the veteran on water skis and found it to be 
authentic.   

From 1997 to 1999, over a half-dozen servicemen submitted 
statements verifying that the veteran did indeed water ski 
behind the U. S. S. Morton.  Moreover, the majority of these 
letters further confirm that the veteran's line broke and 
that he was left stranded in the open water for approximately 
30 minutes.  The event apparently occurred sometime in the 
late summer of 1961, according to one particular submission, 
made by a Lieutenant.  Another of the letters verified that 
the person in the Naval Cruise Book photo was definitely the 
veteran.  

In a January 1998 letter written by the VA PTSD Programs 
Coordinator, it was again stated that the veteran had PTSD 
and that the stressor was substantiated by eyewitness 
accounts and a Naval publication (the Cruise Book 
photograph).  It was again found that fear of a shark attack 
in the Pacific Ocean is a valid stressor under DSM-IV, and 
that such stressor could lead to PTSD.  That same letter also 
discussed the on-board fire that killed J. L H., a friend of 
the veteran.  The loss of a friend in such manner was found 
to be a sufficient stressor to produce PTSD. 

Additionally medical evidence shows continued treatment and 
diagnoses of PTSD, including an inpatient admission to a VA 
facility in January 2000.  Even more recently, VA psychiatric 
progress reports dated in 2002 and 2003 reflect recurrent 
PTSD symptomatology.  

In June 2004, the veteran provided testimony at a 
videoconference hearing before the undersigned.  He again 
described in-service stressors, to include the water skiing 
incident.  He also detailed a boiler room fire that claimed 
the life of a corpsman J. H.  The veteran stated that he was 
a good friend of that individual and lamented that did not 
have a chance to rescue him.  

Analysis

The veteran is seeking service connection for PTSD.  As 
previously stated, a successful service connection claim for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Here, the medical evidence demonstrates numerous diagnoses of 
PTSD based on a reported in-service stressor, including in a 
January 1997 letter written by the Associate Chief Consultant 
for Psychiatry and Coordinator of the PTSD programs at the 
VHA in Washington, D.C..  These sentiments were echoed in a 
May 1997 letter written by L. B. V. III, M.S. and a 
subsequent January 1998 letter authored by the VA Associate 
Chief.  All of the above correspondence discusses the 
veteran's stressors in great detail, and in many instances 
also addresses the evidence substantiating the stressors.  
All of these letters are highly probative and serve to 
support the claim of entitlement to service connection for 
PTSD.

Finally, as alluded to above, the veteran's stressors have 
been adequately corroborated.  Regarding the water skiing 
stressor, numerous statements from fellow serviceman have 
been submitted.  These statements are consistent with the 
veteran's contentions and are internally consistent with one 
another.  Moreover, a Naval publication clearly depicted a 
water skiing event.  One serviceman confirms that a picture 
of a man on water skis is indeed the veteran.  Admittedly, 
the picture is very small and the image is unclear.  The 
claims file further verifies the occurrence of a boiler room 
fire on the U. S. S. Morton in December 1961 and further 
confirms the death of J. L. H.  Thus, a second in-service 
stressful event has also been corroborated, further 
supporting the grant of benefits sought on appeal.  

In conclusion, the record contains competent diagnoses of 
PTSD due to verified in-service events that conform to the 
DSM-IV criteria.  Hence, with resolution of doubt in the 
veteran's favor, entitlement to service connection for PTSD 
is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for tinnitus is 
granted.

Entitlement to service connection for tinnitus is denied.

Service connection for PTSD is granted.  


REMAND

The Board notes that the record does not reflect that the 
veteran has been afforded appropriate VA examinations to 
determine the etiology of his current back and hemorrhoid 
disabilities.  The available service medical records clearly 
establish treatment for each condition during active service.  
Given this, the Board finds that such examinations would be 
in adjudicating the claims for service connection for those 
disabilities. 

Further regarding the veteran's back claim, the Board notes 
that there is some question as to whether a back disability 
preexisted service.  Specifically, a June 1959 service 
medical record notes the veteran reported he had been 
involved in a motor vehicle accident in 1956.  He stated that 
there was a questionable fracture and that he wore a back 
brace for 3 months.  It was noted that x-rays were negative.  
The report of enlistment examination in May 1958 showed no 
abnormalities.  The record does not reflect that an attempt 
has been made to obtain reports of treatment for injuries 
sustained in the 1956 motor vehicle accident.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he provide the names and addresses of all 
providers of medical treatment for 
injuries sustained in a motor vehicle 
accident in 1956, prior to service.  
Attempt to obtain all reports of such 
treatment of the veteran from the 
identified providers.  

2.  Following completion of the above, 
schedule the veteran for a VA orthopedic 
examination in order to determine the 
nature, extent and etiology of current 
lumbar spine disability.  Any and all 
necessary tests should be accomplished, 
to include complete range of motion 
testing by use of a goniometer.  Any and 
all diagnoses should be noted.  The 
examiner should also comment as to 
whether there is any additional 
functional impairment as due to factors 
such as pain, weakness, fatigability and 
incoordination.  

The examiner is further asked to express 
an opinion as to whether, based on the 
available evidence, it is at least as 
likely as not that the veteran has a 
current low back disability which 
originated prior to active service.  If 
so, the VA examiner should state whether, 
as a result of active service, such low 
back disability permanently worsened 
beyond the natural progress of the 
disease.  

If a low back disability is not found to 
preexist service, then the VA examiner 
must address whether it is at least as 
likely as not that the veteran has a 
current chronic back disability 
etiologically related to service.  

All opinions provided should be 
accompanied by a clear rationale and 
should be supported by specific evidence 
of record, where appropriate. 

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

3.  Schedule the veteran for a VA 
proctology examination to determine the 
nature, extent, and etiology of any 
current hemorrhoid disability.  Any and 
all necessary tests should be conducted.  
The examiner should state whether it is 
at least as likely as not that any 
current hemorrhoid disability is causally 
related to active service, to include any 
residuals of a hemorrhoidectomy in 
service.  A clear rationale should be 
provided for all opinions offered.  

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed.

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



